DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (US20060022541, “Ong”) in view of Yamasaki et al. (US20160181885, “Yamasaki”), Eric et al. (US6791219, “Eric”), Kitaji et al. (US20150381017, “Kitaji”) and Mair et al. (US20140128194, “Mair”).
Re claim 1, Ong discloses a brushless electric motor comprising: 

a stator assembly 6 (fig 1) arranged inside the motor casing 4 concentrically with respect to a first axis (figs 1 & 3, axis of 14); and 
a rotor assembly 10 (fig 1) arranged for rotation inside the stator assembly 6 (fig 1) and including: 
a rotor shaft 14 (fig 1-3) arranged on the first axis (figs 1-3) and having a first end (figs 1-3 & below), a second end (figs 1-3 & below), a first bearing surface arranged proximate the first end and supported by the first bearing 22 (figs 1, 3 & below), a second bearing surface arranged proximate the second end and supported by the second bearing 22 (figs 1, 3 & below), a shoulder (figs 1, 3 & below) arranged between the first bearing surface and the rotor assembly 10 (figs 1, 3 & below); 
a rotor lamination 12 (figs 1-3, para [0040], laminations forming 12) having a first side (figs 1, 3 & below) and an opposing second side (figs 1, 3 & below), wherein the rotor lamination 12 is fixed to the rotor shaft 14 for rotation therewith about the first axis (figs 1-3); and a first end plate 20 arranged on the first side of the rotor lamination 12 (figs 1, 3 & below) and a second end plate 20 (figs 1, 3 & below, para [0039]) arranged on the second side of the rotor lamination 12 (figs 1, 3 & below); 
wherein the shoulder includes a flange having two opposing surfaces (figs 1, 3 & below, shoulder has a flange shape), and wherein one of the opposing surfaces is configured to position each of the first end plate 20 on the rotor shaft 14 along the first 

    PNG
    media_image1.png
    820
    912
    media_image1.png
    Greyscale

Ong discloses claim 1 except for:
a multi-phase stator assembly
a knurled section arranged between the first end and the second end;
the shoulder arranged between the first bearing surface and the knurled section,
a rotor position and speed sensor target;
a sun gear integrated with the rotor shaft proximate the first bearing surface and configured to engage a partial planetary gear set; and
the rotor lamination is fixed to the rotor shaft at and by the knurled section;
Yamasaki discloses a multi-phase stator assembly (fig 3, para [0029]); and a rotor position sensor target 18 (fig 3, para [0038]).
Eric discloses it is known to configure rotor position sensors to sense speed (col 11, lns 24-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
configure the stator assembly of Ong as a multi-phase stator assembly, as disclosed by Yamasaki, in order to provide a known phase configuration for a brushless permanent magnet motor, as demonstrated by Yamasaki (para [0029] & [0064]);
configure the rotor assembly of Ong in view of Yamasaki with a rotor position sensor target, as disclosed by Yamasaki, in order to provide better control of the power of the motor, as disclosed by Yamasaki (para [0043]); and
configure the rotor position sensor target of Ong in view of Yamasaki also as a speed sense target, as disclosed by Eric, since it is known to configure a rotor position sensor to sense speed, as taught by Eric (col 11, lns 24-27).
Kitaji discloses a knurled section 311 (figs 2-3, para [0047]) arranged between the first end and the second end (figs 2-3, 1st & 2nd ends of shaft 31); and the rotor lamination 321(figs 2-3, para [0023]) is fixed to the rotor shaft 31 at and by the knurled section 311 (fig 2, para [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shaft of Ong in view of Yamasaki and Eric with a knurled section arranged between the first end and the second end, and 
It is pointed out that Ong in view of Yamasaki, Eric and Kitaji discloses the shoulder arranged between the first bearing surface and the knurled surface, since Ong discloses the shoulder is arranged between the first bearing surface and the rotor assembly 20 (figs 1, 3 & above); and Kitaji discloses the knurled section is position within the rotor laminations 321 (fig 2).
Mair discloses a sun gear (fig 1, para [0037], shaft 6a is a sun gear shaft) integrated with the rotor shaft 6a (fig 1) proximate the first bearing surface (fig 1, para [0039], surface of 6a for bearing 61 closest to motor rotor) and configured to engage a partial planetary gear set 6 (fig 1, para [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shaft of Ong in view of Yamasaki, Eric and Kitaji with a sun gear integrated with the rotor shaft proximate the first bearing surface and configured to engage a partial planetary gear set, as disclosed by Mair, in order to change the rotational speed of the motor, as taught by Mair (para [0004]).
Re claim 5, Ong in view of Yamasaki, Eric, Kitaji and Mair discloses claim 1 as discussed above. Ong fails to disclose the rotor shaft additionally includes a projection arranged proximate the second end, and wherein the rotor position and speed sensor target is arranged on the projection. 
Yamasaki discloses the rotor shaft 16 additionally includes a projection (figs 3 & below) arranged proximate the second end 162 (figs 3 & below), and wherein the rotor position sensor target 18 is arranged on the projection (figs 3 & below).

    PNG
    media_image2.png
    177
    516
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor shaft of Ong in view of Yamasaki, Eric, Kitaji and Mair to include a projection arranged proximate the second end, and wherein the rotor position and speed sensor target is arranged on the projection, as disclosed by Yamasaki, in order to position the rotor position and speed sensor target an appropriate distance from the sensor, as demonstrated by Yamasaki (fig 3, projection provides positioning means in the axial direction for 18 with respect to sensor 55).
Re claim 8, Ong in view of Yamasaki, Eric, Kitaji and Mair discloses claim 1 as discussed above. Ong further discloses the rotor assembly 10 additionally includes a rotor magnet 16 (figs 1-3, para [0039]) disposed inside the rotor lamination 12 (figs 1-3) and configured to generate an electromagnetic field (para [0039], inherent for a permanent magnet), and wherein the first end-plate 20 and the second end-plate 20 are together configured to retain the magnet 16 inside the rotor lamination (figs 1 & 3). 
Re claim 10, Ong in view of Yamasaki, Eric, Kitaji and Mair discloses claim 1 as discussed above. Ong further discloses at least one of the first and second end plates 20 provides a surface (fig 3, surfaces of 20 facing away from rotor) for removal of end plate material for balancing of the rotor assembly 10 (para [0039]). 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Yamasaki, Eric, Kitaji and Mair and in further view of Hirotani et al. (US20170008554, “Hirotani”)
Re claims 2 and 3, Ong in view of Yamasaki, Eric, Kitaji and Mair disclose claim 1 as discussed above. Hayashi is silent with respect to: 
the rotor shaft additionally includes a non-magnetic support element proximate the second end; and
the non-magnetic support element is configured to support and retain the rotor position and speed sensor target on the rotor shaft. 
Hirotani discloses:
the rotor shaft 16b (fig 2) additionally includes a non-magnetic support element (para [0075]) proximate the second end (fig 2, right side of 16b in fig. 2); and
the non-magnetic support element is configured to support and retain the rotor sensor target 23 (fig 2, para [0075]) on the rotor shaft 16b (fig 2, para [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor shaft and rotor position and speed sensor target of Hayashi in view of Ong in view of Yamasaki, Eric, Kitaji and Mair with a non-magnetic support element proximate the second end; and the non-magnetic support element is configured to support and retain the rotor position and speed sensor target on the rotor shaft, as disclosed by Hirotani for a rotor sensor target, in order to reduce leakage magnetic flux, as taught by Hirotani (para [0075]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Yamasaki, Eric, Kitaji, Mair and Hirotani and in further view of Swensgard et al. (US20070251793, “Swensgard”).
Re claim 4, Ong in view of Yamasaki, Eric, Kitaji, Mair and Hirotani disclose claim 3 as discussed above. Ong fails to disclose the non-magnetic support element includes the second bearing surface.
Swensgard discloses the support element includes the second bearing surface (figs 1-2 & below, para [0018], sensor board indicated in fig below appears to be sensor board 38 indicated in fig 1 since it is near electric controller 12 in fig 2; support element holding target for sensor board 38 has same cross-hatch as surface bearing is located on).

    PNG
    media_image3.png
    532
    465
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the non-magnetic support element of 
Additionally applicant does not provide any criticality for providing the second bearing surface on the non-magnetic support element (pgs 10-11, para [0042], last ln). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Yamasaki, Eric, Kitaji and Mair and in further view of Yamagishi et al. (US20140077652, “Yamagishi”)
Re claim 9, Ong in view of Yamasaki, Eric, Kitaji and Mair discloses claim 8 as discussed above. Ong is silent with respect to each of the first and second end plates is configured from a non-magnetic material to prevent short circuiting of the generated electromagnetic field.
 Yamagishi discloses each of the first and second end plates 16 (fig 1) is configured from a non-magnetic material to prevent short circuiting of the generated electromagnetic field (para [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of the first and second end plates of Ong in view of Yamasaki, Eric, Kitaji and Mair from a non-magnetic material to prevent short circuiting of the generated electromagnetic field, as disclosed by .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Yamasaki, Eric, Kitaji and Mair and in further view of Schustek (US20120187790, “Schustek”).
Re claim 21, Ong in view of Yamasaki, Eric, Kitaji and Mair disclose claim 1 as discussed above. Hayashi is silent with respect to the rotor shaft includes a projection arranged proximate the first end, extending from the sun gear, and configured to be piloted via a bearing surface arranged on the partial planetary gear set.
Schustek discloses the rotor shaft 44 (fig 1) includes a projection 110 (fig 1) arranged proximate the first end (left side of 44 in fig 1), extending from the sun gear 80 (fig 1), and configured to be piloted via a bearing surface 113 (fig 1) arranged on the partial planetary gear set (fig 1, para [0028], includes 86, 95 & 98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shaft and partial planetary gear set of Ong in view of Yamasaki, Eric, Kitaji and Mair, to include a projection arranged proximate the first end, extending from the sun gear, and configured to be piloted via a bearing surface arranged on the partial planetary gear set, as disclosed by Schustek, in order to provide more stability between the rotor shaft and planetary gear set, as demonstrated by Schustek (fig 1, since the bearing 113 is provided between the planet carrier 98 and the shaft 44 there is less chance of displacement away from the rotor .

Claims 11, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US20160061175, “Bauer”), Ong, Chowdhury et al. (US20150022044, “Chowdhury”), Yamasaki, Eric, and Kitaji.
Re claim 11, Bauer discloses an electric starter assembly comprising: 
a partial planetary gear set (figs 1-3, para [0034], includes 73, 98, 161) operatively connected to a starter pinion gear 22 (fig 1, para [0039]) configured to slide along a first axis 63 (fig 1, para [0023] & [0025]); 
a motor casing 26 (figs 1-2, para [0024]-[0026], includes 28, 60 & 68) including a first bearing 75 (fig 1, para [0025]) and a motor end-cap 60 (fig 1, para [0026]) including a second bearing 88 (fig 1, para [0026]); 
a stator assembly 29 (fig 1, para [0024]) arranged inside the motor casing 26 concentrically with respect to the first axis (fig 1); and 
a rotor assembly 37 (fig 1, para [0024]) arranged for rotation inside the stator assembly 29 (fig 1) and including: 
a rotor shaft 44 (fig 1, para [0025]-[0026]) arranged on the first axis (fig 1) and having a first end (fig 1, end with 1st bearing 75), a second end 85 (fig 1, para [0026]), a first bearing surface arranged proximate the first end (fig 1, surface of 44 for 1st bearing 75) and supported by the first bearing (fig 1, para [0025]), a second bearing surface arranged proximate the second end (fig 1, surface of 44 for 2nd bearing 88) and supported by the second bearing 88 (fig 1, para [0026]); 

Bauer discloses claim 11 except for:
the stator assembly is a multi-phase stator assembly;
a knurled section arranged between the first end and the second end;
a shoulder arranged between the first bearing surface and the knurled section;
a rotor position and speed sensor target; 
a rotor lamination having a first side and an opposing second side, wherein the rotor lamination is fixed to the rotor shaft at and by the knurled section for rotation therewith about the first axis; 
a first end plate arranged on the first side of the rotor lamination and a second end plate arranged on the second side of the rotor lamination; and
the shoulder includes a flange having two opposing surfaces, and wherein one of the opposing surfaces is configured to position the first end plate on the rotor shaft along the first axis and the other of the opposing surfaces is configured to position the first bearing on the rotor shaft along the first axis.
Ong discloses a rotor lamination 12 (figs 1-3, para [0040], laminations forming 12) having a first side (figs 1, 3 & above for claim 1) and an opposing second side (figs 1, 3 & above for claim 1), wherein the rotor lamination 12 is fixed to the rotor shaft 14 for rotation therewith about the first axis (figs 1-3); 
a first end plate 20 arranged on the first side of the rotor lamination 12 (figs 1, 3 & above for claim 1) and a second end plate 20 (figs 1, 3 & above for claim 1, para [0039]) 
the shoulder includes a flange having two opposing surfaces (figs 1, 3 & above for claim 1, shoulder has a flange shape), and wherein one of the opposing surfaces is configured to position each of the first end plate 20 on the rotor shaft 14 along the first axis (figs 1, 3 & above for claim 1) and the other of the opposing surfaces is configured to position the first bearing 22 on the rotor shaft 14 along the first axis (figs 1, 3 & above for claim 1).
Chowdhury discloses employing brushless permanent magnet motors instead of brushed motor in order to increase torque density, reliability, durability and reduce electromagnetic interference (para [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the brush motor of Bauer with the permanent magnet motor having a shoulder arranged between the first bearing surface and the rotor assembly; a rotor lamination having a first side and an opposing second side, wherein the rotor lamination is fixed to the rotor shaft for rotation therewith about the first axis; a first end plate arranged on the first side of the rotor lamination and a second end plate arranged on the second side of the rotor lamination; and the shoulder includes a flange having two opposing surfaces, and wherein one of the opposing surfaces is configured to position the first end plate on the rotor shaft along the first axis and the other of the opposing surfaces is configured to position the first bearing on the rotor shaft along the first axis, as disclose by Ong, in order to increase torque density, 
Bauer in view of Ong and Chowdhury disclose claim 11 except for:
the stator assembly is a multi-phase stator assembly;
a knurled section arranged between the first end and the second end;
the shoulder arranged between the first bearing surface and the knurled section;
a rotor position and speed sensor target; and
the rotor lamination is fixed to the rotor shaft at and by the knurled section for rotation therewith about the first axis.
Yamasaki discloses a multi-phase stator assembly (fig 3, para [0029]); and a rotor position sensor target 18 (fig 3, para [0038]).
Eric discloses it is known to configure rotor position sensors to sense speed (col 11, lns 24-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
configure the stator assembly of Bauer in view of Ong and Chowdhury as a multi-phase stator assembly, as disclosed by Yamasaki, in order to provide a known phase configuration for a brushless permanent magnet motor, as demonstrated by Yamasaki (para [0029] & [0064]);
configure the rotor assembly of Bauer in view of Ong, Chowdhury and Yamasaki with a rotor position sensor target, as disclosed by Yamasaki, in order to provide better control of the power of the motor, as disclosed by Yamasaki (para [0043]); and

Kitaji discloses a knurled section 311 (figs 2-3, para [0047]) arranged between the first end and the second end (figs 2-3, 1st & 2nd ends of shaft 31); and the rotor lamination 321(figs 2-3, para [0023]) is fixed to the rotor shaft 31 at and by the knurled section 311 (fig 2, para [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shaft of Bauer in view of Ong, Chowdhury, Yamasaki and Eric with a knurled section arranged between the first end and the second end, and the rotor lamination is fixed to the rotor shaft at and by the knurled section, as taught by Kitaji, in order to increase strength, as taught by Kitaji (para [0047]). 
It is pointed out that Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji discloses the shoulder arranged between the first bearing surface and the knurled surface, since Ong discloses the shoulder is arranged between the first bearing surface and the rotor assembly 20 (figs 1, 3 & above for claim 1); and Kitaji discloses the knurled section is position within the rotor laminations 321 (fig 2).
Re claim 15, Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji discloses claim 11 as discussed above. Bauer fails to disclose the rotor shaft additionally includes a projection arranged proximate the second end, and wherein the rotor position and speed sensor target is arranged on the projection. 
Yamasaki discloses the rotor shaft 16 additionally includes a projection (figs 3 & above for claim 5) arranged proximate the second end 162 (figs 3 & above for claim 5), and wherein the rotor position sensor target 18 is arranged on the projection (figs 3 & above for claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor shaft of Bauer in view of Ong, Chowdhury, Yamasaki, Eric, and Kitaji to include a projection arranged proximate the second end, and wherein the rotor position and speed sensor target is arranged on the projection, as disclosed by Yamasaki, in order to position the rotor position and speed sensor target an appropriate distance from the sensor, as demonstrated by Yamasaki (fig 3, projection provides positioning means in the axial direction for 18 with respect to sensor 55).
Re claim 18, Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji discloses claim 11 as discussed above. Bauer fails to disclose the rotor assembly additionally includes a rotor magnet disposed inside the rotor lamination and configured to generate an electromagnetic field, and wherein the first end-plate and the second end-plate are together configured to retain the magnet inside the rotor lamination. 
Ong discloses the rotor assembly 10 additionally includes a rotor magnet 16 (figs 1-3, para [0039]) disposed inside the rotor lamination 12 (figs 1-3) and configured to generate an electromagnetic field (para [0039], inherent for a permanent magnet), and wherein the first end-plate 20 and the second end-plate 20 are together configured to retain the magnet 16 inside the rotor lamination (figs 1 & 3). 
Chowdhury discloses employing brushless permanent magnet motors instead of brushed motor in order to increase torque density, reliability, durability and reduce electromagnetic interference (para [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor assembly of Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji to include a rotor magnet disposed inside the rotor lamination and configured to generate an electromagnetic field, and wherein the first end-plate and the second end-plate are together configured to retain the magnet inside the rotor lamination, as disclosed by Ong, in order to increase torque density, torque density, reliability, durability and reduce electromagnetic interference, as taught by Chowdhury (para [0002]). 
Re claim 20, Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji discloses claim 11 as discussed above. Bauer fails to disclose at least one of the first and second end plates provides a surface for removal of end plate material for balancing of the rotor assembly.
Ong discloses at least one of the first and second end plates 20 provides a surface (fig 3, surfaces of 20 facing away from rotor) for removal of end plate material for balancing of the rotor assembly 10 (para [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the at least one of the first and second end plates of Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji to provide a surface for removal of end plate material for balancing of the rotor assembly, as disclosed by Ong, . 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji and in further view of Hirotani. 
Re claims 12 and 13, Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji disclose claim 11 as discussed above. Bauer is silent with respect to: 
the rotor shaft additionally includes a non-magnetic support element proximate the second end; and
the non-magnetic support element is configured to support and retain the rotor position and speed sensor target on the rotor shaft. 
Yamasaki discloses:
the rotor shaft 16 (fig 3) additionally includes a support element 17 (fig 3, para [0068]) proximate the second end 162 (fig 3, para [0068]); and
the support element 17 is configured to support and retain the rotor position sensor target 18 (fig 3) on the rotor shaft 16 (fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor shaft and rotor position and speed sensor target of Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji with a support element proximate the second end; and the support element is configured to support and retain the rotor position and speed sensor target on the rotor shaft, as 
Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji disclose claims 12 and 13 except for the support element is non-magnetic.
Hirotani discloses the non-magnetic support element for the sensor magnet 23 (fig 2, para [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the support element of Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji to be non-magnetic, as disclosed by Hirotani, in order to reduce leakage magnetic flux, as taught by Hirotani (para [0075]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Ong, Chowdhury, Yamasaki, Eric, Kitaji and Hirotani and in further view of Swensgard.
Re claim 14, Bauer in view of Ong, Chowdhury, Yamasaki, Eric, Kitaji and Hirotani disclose claim 13 as discussed above. Bauer fails to disclose the non-magnetic support element includes the second bearing surface.
Swensgard discloses the support element includes the second bearing surface (figs 1-2 & above for claim 4, para [0018], sensor board indicated in fig below appears to be sensor board 38 indicated in fig 1 since it is near electric controller 12 in fig 2; support element holding target for sensor board 38-similar to fig 3 of Yamasaki & has same cross-hatch as surface bearing is located on).

Additionally applicant does not provide any criticality for providing the second bearing surface on the non-magnetic support element (pgs 10-11, para [0042], last ln). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji and in further view of Yamagishi.
Re claim 19 Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji discloses claim 18 as discussed above. Bauer fails to disclose each of the first and second end plates is configured from a non-magnetic material to prevent short circuiting of the generated electromagnetic field. 
Yamagishi discloses each of the first and second end plates 16 (fig 1) is configured from a non-magnetic material to prevent short circuiting of the generated electromagnetic field (para [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of the first and second end plates of Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji from a non-magnetic material to prevent short circuiting of the generated electromagnetic field, as disclosed .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji and in further view of Schustek.
Re claim 22, Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji disclose claim 11 as discussed above. Bauer is silent with respect to the rotor shaft includes a projection arranged proximate the first end, extending from the sun gear, and piloted via a bearing surface arranged on the partial planetary gear set.
Schustek discloses the rotor shaft 44 (fig 1) includes a projection 110 (fig 1) arranged proximate the first end (left side of 44 in fig 1), extending from the sun gear 80 (fig 1), and piloted via a bearing surface 113 (fig 1) arranged on the partial planetary gear set (fig 1, para [0028], includes 86, 95 & 98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shaft and partial planetary gear set of Bauer in view of Ong, Chowdhury, Yamasaki, Eric and Kitaji, to include a projection arranged proximate the first end, extending from the sun gear, and piloted via a bearing surface arranged on the partial planetary gear, as disclosed by Schustek, in order to provide more stability between the rotor shaft and planetary gear set, as demonstrated by Schustek (fig 1, since the bearing 113 is provided between the planet carrier 98 and the shaft 44 there is less chance of displacement away from the rotor axis between 98 and 44 then if the planet carrier 98 was only supported by the planet gears 86 to 44).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bahr et al. (US20070210655, fig 1, para [0019]) disclose a shoulder 14 for positioning the bearing and the rotor.
Mitsuyama (JP2018148624, fig 1) is not prior art but discloses a shoulder 41 for positioning bearing 6 and the end shield 23.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834